DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings filed 1/10/2019 were accepted.


Response to Request for Continuation
The request for continuation filed on 9/24/2021 has been entered and made of record. Claims 1, 6, 8, 13, 15, and 20 are amended. Claims 1-21 are pending.
The previous rejections have been updated under 35 USC 103 under Liu in view of Watanabe for claims 1-2, 4-9, 11-16, and 18-21, and under 35 USC 103 under Liu in view of Watanabe and Goldman for claims 3, 10, and 17.


Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities: Amended limitations, “wherein the recommended entry is further determined by using the business entity information to determine the contextual response includes behavioral information of the user,” are grammatically incorrect or unclear. They should be corrected to “wherein the recommended entry is further determined by using the business entity information to determine the contextual response and includes behavioral information of the user” or “wherein the recommended entry is further determined by using the business entity information to determine the contextual response that includes behavioral information of the user.”
Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-9, 11-16, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 2019/0188251 A1; filed Dec. 14, 2017) in view of Watanabe (US 20150248393 A1; filed 2/28/2014).



With regards to claim 1, Liu et al disclose a method, by one or more processors, for managing an electronic document comprising: receiving an entry for a first of a plurality of fillable fields of an electronic document displayed by an electronic device (Liu, paragraph 55: “A selection of the auto-fill content from the auto-fill candidate list may be used to automatically fill out the correlated fields”); determining data relevant to the electronic document in a plurality of data sources associated with a user, wherein the plurality of data sources comprise unstructured data (Liu, Paragraph 15: "Auto-fill  and include an online data source and a local data source on the electronic device of the user, the local data source storing data collected from one or more sensors integrated into the electronic device (Liu, paragraph 17: “In one aspect, multiple communications (e.g., conversations) and the contexts of the communications may be tracked from multiple resources or data sources (e.g., email, phone call, oral conversation, short mail service (“SMS”) messages, voice data/messages, and video chatting threads, channels, protocols, and formats) on different applications and/or devices (includes IoT devices)… user-screen interaction patterns can be monitored, learned, updated, and/or purified by a system” Liu, paragraph 62: “The NLP system 410 may consume the multiple data sources 401-405 as selected by using a data source input component 408, including, for example, … academic or scientific papers, journals, books, online journals, wikis, web pages, power points, Internet word docs, knowledge centers, anything that the NLP system 410 knows how to understand.” Examiner is interpreting the data obtained from the mobile device (sms, messages, stored audio) as from the local data source, while the academic papers, online journals, web pages are from online data sources) …; determining a recommended entry for at least a second of the plurality of fillable fields based on the plurality of data sources associated with the user, …and wherein the recommended entry is further determined by using the business entity information to determine the contextual response includes behavioral information of the user identified by the data collected from the one or more sensors over a previous defined timeframe (Liu, paragraph 17: “User-screen interaction operations may be analyzed on a running session of active applications. User-screen interaction patterns may be created. For example, user-screen interaction patterns can be monitored, learned, updated, and/or purified by a system.”); and causing the determined recommended entry for the at least a second of the plurality of fillable fields to be rendered within the at least a second of the plurality of fillable fields (Liu, paragraph 15: “The .  
However, Liu et al does not disclose wherein determining the relevant data includes identifying, by the electronic device, current location data of the user… wherein the recommended entry is determined, at least in part, by using the online data source to look up and translate business entity information corresponding to a business geographically positioned at the current location data of the user to identify a contextual response for the second of the plurality of fillable fields, such that the  business entity information of the business entity correspondent to the current location data of the user is indicative of information anticipated to be required by the electronic document.
Yet, Watanabe teaches wherein determining the relevant data includes identifying, by the electronic device, current location data of the user (Watanabe, paragraph 84: “when a patient is being admitted to an emergency room in a hospital, and is asked to fill in a new-patient registration form specific to the emergency room, the patient may use mobile device 100 to obtain their geographical location information”)… wherein the recommended entry is determined, at least in part, by using the online data source to look up and translate business entity information corresponding to a business geographically positioned at the current location data of the user (Watanabe, paragraph 84: “Based on the geographical location information of the patient, cloud service system 190 may determine that the patient is in the emergency room of the particular hospital, and determine an identifier associated with the emergency room of the particular hospital.”) to identify a contextual response for the second of the plurality of fillable fields, such that the  business entity information of the business entity correspondent to the current location data of the user is indicative of information anticipated to be required by the electronic document (Watanabe, paragraphs 84-85: “Then, cloud service system 190 may use the identifier to retrieve form document data of the new-patient registration form. The retrieved form document data may be downloaded to mobile device 100. [0085] When form document data is .
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined the form auto-fill functionality of Liu’s invention with the business context aware form filling taught by Watanabe. This would have enabled the user to fill in the form more quickly, due to the automatic filling of the extra data, which in turn could relieve stress (Watanabe, paragraph 83: “This may be especially convenient when a patient finds himself in an already stressful situation, such as awaiting a treatment in an emergency room, and tries to fill in a registration form at the emergency room as he awaits the treatment. Having the registration form filled in automatically for the patient may ease the stressful situation.” Watanabe, paragraph 176: “For example, a user of mobile device 100 may quickly and effortlessly fill in many types of forms, including new-patient registration forms, claim forms and the like.”)

With regards to claim 2, which depends on claim 1, Liu discloses converting the unstructured data into a structured format (Liu, Paragraph 15: "Auto-fill content may be extracted from one or more communications (e.g., emails, phone call, oral conversation, electronic communications, audio data, video data, etc.) and may be recommended to automatically fill into a target application”).  

With regards to claim 4, which depends on claim 1, Liu discloses wherein the determining of the recommended entry for the at least a second of the plurality of fillable fields is performed utilizing a cognitive analysis (Liu, paragraph 3: “cognitively recommending auto-fill content”).  

With regards to claim 5, which depends on claim 1, Liu discloses wherein the determining of the recommended entry for the at least a second of the plurality of fillable fields includes determining a recommended entry for each of the others of the plurality of fillable fields (Liu, paragraph 18: “One or more potential filling objects or inputs (e.g., typehead, a list of potential responses, or other selected objects or inputs) in a target application or device may be located and identified. A recommendation candidate list for auto-fill content may be generated. All or portions of the auto-fill candidate list may be automatically filled into the located objects or input fields. The present invention may accept all or selected portions of the auto-fill content to fill out the correlated fields”).  

With regards to claim 6, which depends on claim 1, Liu discloses wherein the plurality of data sources associated with the user further include at least one of electronic communications, and social media activity (Liu, Paragraph 15: "Auto-fill content may be extracted from one or more communications (e.g., emails, phone call, oral conversation, electronic communications, audio data, video data, etc.) and may be recommended to automatically fill into a target application”).  

With regards to claim 7, which depends on claim 1, Liu discloses 7. The method of claim 1, further comprising receiving an indication of acceptance of the determined recommended entry for the at least a second of the plurality of fillable fields (Liu, paragraph 55: “An auto-fill candidate list may be recommended into a located object or input fields of a different application. A selection of the auto-fill content from the auto-fill candidate list may be used to automatically fill out the correlated fields”).

Claims 8-9, 11-16, and 18-21 recite substantially similar limitations to claims 1-2 and 4-7 and are thus rejected along the same rationales.





Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al in view of Watanabe, and further in view of Goldman (US 2005/0257134 A1; filed 5/12/2004).


With regards to claim 3, which depends on claim 1, Liu does not disclose wherein the determining of the recommended entry for the at least a second of the plurality of fillable fields is further based on the received entry for the first of the plurality of fillable fields.  
However, Goldman teaches wherein the determining of the recommended entry for the at least a second of the plurality of fillable fields is further based on the received entry for the first of the plurality of fillable fields (Goldman, paragraph 48: "For example, a user may type in his mother's first and last name and then invoke the autofill component 120. Because the mother's first and last names are manually entered by the user, the autofill component can detect this, search for a database entry that contains those names as first and last name entries, and then autofill the remainder of the form using the mother's information from the database.").  
It would have been obvious to a person of ordinary skill in the art before the time of filing to have combined Liu and Goldman such that the determination of later autofill recommendations use the information of previous data entry within a single form to help determine the recommended entries. This would help to improve the accuracy of the recommended entries (Goldman, paragraph 95: “In some cases, the autofill system may not immediately suggest to a user the correct entries for a particular form. As a user manually enters data on a form, we may observe what the user enters, and try to determine either other mappings of input fields to database fields consistent with his entries, or a different entry in the database. For instance, the system may enter the user's home address, but then observe him entering data consistent with his business address. Alternatively, the system can observe 

Claims 10 and 17 recite substantially similar limitations to claim 3 and are thus rejected along the same rationales.



Response to Arguments

Applicant’s arguments with respect to claims 1, 8, and 15, and to the claims dependent on them, have been fully considered but are not persuasive. Applicant argues that the combination of Liu and Watanabe does not teach the amendment to claim 1, which claims a local data source that receives data from sensors and is used to help determine the recommended entry. Examiner disagrees, and has updated the rejection to claim 1 above over Liu to include more citations from Liu regarding the use of “user-screen interaction patterns” that “can be monitored, learned, updated, and/or purified by a system” (Liu, paragraph 17). The monitoring is performed during “a running session of active applications” and is monitored and stored locally (“Then, a User-Screen interaction pattern can be monitored and generated as follows: need <User> email address-> in <APP1>; launch/check HR page <APP2>; cope <USER> Email address, switch back to <APP1>, auto-fill <USER> email info to <REQUESTER>.” Liu, paragraph 17). Therefore the arguments are not persuasive.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRODERICK C ANDERSON whose telephone number is (313)446-6566.  The examiner can normally be reached on Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 5712724124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.C.A/Examiner, Art Unit 2178                                                                                                                                                                                                        
/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178